Appellee’s Motion to Dismiss Appeal Denied; Appeal Dismissed and
Memorandum Opinion filed March 16, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00559-CV

                  TIFFANY CARROLL-CURTIS, Appellant
                                        V.
                ESPERANZA BEATRIZ VASQUEZ, Appellee

                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-88886

                         MEMORANDUM OPINION

      This attempted appeal is from an order of constructive, criminal contempt
signed July 24, 2020. The validity of a contempt order cannot be attacked by direct
appeal. See Ex parte Williams, 690 S.W.2d 243, 243 n. 1 (Tex.1985).

      On February 19, 2021, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
March 1, 2021. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      We dismiss the appeal.1



                                             PER CURIAM


Panel consists of Justices Bourliot, Zimmerer, and Spain.




      1
          Appellee’s motion to dismiss the appeal is denied.

                                                2